Citation Nr: 1760558	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-26 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois
 
 
THE ISSUE
 
Entitlement to a total disability rating based on individual unemployability.
 
(The issues of entitlement to service connection for left shoulder and left knee disorders will be addressed under separate cover in a later decision.)
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from August 1991 to December 1993, from December 1996 to September 1997, from April 2003 to December 2003, and from October 2005 to February 2007. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
 
The Veteran testified at a hearing in September 2017 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issue of entitlement to a temporary total disability rating based on a need for convalescence following an August 2017 surgery for right shoulder acromioclavicular degenerative arthritis with rotator cuff tear was raised by the record during the September 2017 videoconference hearing.  That issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
 
Given the appellant's request for a hearing before the Board on the issues of entitlement to service connection for left shoulder and left knee disorders those issues will be addressed at a later date following the requested hearing.
 
 
FINDINGS OF FACT
 
1. The Veteran is service connected for a major depressive disorder with anxious distress, rated as 70 percent disabling; chronic sleep apnea, rated as 50 percent disabling; diabetes, rated as 20 percent disabling; right shoulder acromioclavicular degenerative arthritis with residuals of a rotator cuff tear, rated as 20 percent disabling; peripheral neuropathy of each upper and lower extremity, with each extremity evaluated as 10 percent disabling; and for hypertension with an noncompensable rating.  The combined rating is 90 percent.  

2.  The preponderance of the evidence shows that it is at least as likely as not that the appellant's service connected disorders prevent him from securing or following a substantially gainful occupation.
 
 
CONCLUSION OF LAW
 
The criteria for a total disability rating based on individual unemployability are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.16 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
 
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  
 
The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  
 
The Veteran is service connected for a major depressive disorder with anxious distress, rated as 70 percent disabling; chronic sleep apnea, rated as 50 percent disabling; diabetes, rated as 20 percent disabling; right shoulder acromioclavicular degenerative arthritis with residuals of a rotator cuff tear, rated as 20 percent disabling; peripheral neuropathy of each upper and lower extremity, with each extremity evaluated as 10 percent disabling; and hypertension with an noncompensable rating.  The combined rating is 90 percent.  As such, the Veteran meets the combined schedular rating requirements under 38 C.F.R. § 4.16(a) (2017) for consideration of a claim for total disability rating based on individual unemployability.
 
The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States  Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a)
 
In Cantrell v. Shulkin, 28 Vet.App. 382 (2017) the Court noted that, "VA's failure to define employment 'in a protected environment' or to otherwise specify the factors that adjudicators should consider in making that determination frustrates judicial review of that issue because the Court is unable to meaningfully assess the propriety of the Board's reliance on the factors it cited in this case."     
 
In this case, the record shows the Veteran's prior relevant work experience as working as a producer for live radio shows, commercials, and as an operator of communication switch boards.  The Veteran submits that he was terminated from this job as well as other jobs due to his service connected disabilities.  
 
The Veteran was afforded a VA examination in January 2017.  The examiner opined that the Veteran's occupational functioning appeared to be impacted by his major depressive disorder with anxious distress.  He noted that the Veteran has had angry outbursts at work which led to his termination from employment in 2009.  The examiner thus found that the Veteran's irritability and anger issues could cause strain in interpersonal relationships at work, leading to decreased work productivity and possible termination of future jobs.  Additionally, the examiner noted that the Veteran's difficulties with concentration could impair his productivity to some degree.  His depressed mood state could also make it difficult for him to go to work on a daily basis, and could lead to increased absenteeism.
 
The Veteran testified at a September 2017 video conference hearing that he had worked as a substitute teacher.  He explained that this was an ideal job because it allowed him to have more flexibility to manage his major depressive disorder with anxious distress.  He was not required to work every day, as this was a substitute position.  However, the Veteran testified that he was asked not to return to this job due to complaints about his work performance.  He submits that his major depressive disorder with anxious distress caused him to handle situations at work ineffectively.  He also testified that while not gainfully employed, he currently worked two hours per day, five days per week, earning about $400 per month working for a radio station. The Board finds that this equates to an annualized income of approximately $4800, i.e., earnings which are not above the poverty threshold.  (Historical poverty thresholds can be viewed at the website for the U.S. Census Bureau, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html).
 
The Veteran explained that his issues with anger and frustration caused him to be arrested at a local bar, and suspended from his American Legion post due to an argument with a customer.  The Veteran asserts that his service connected disabilities hinder his ability to establish or maintain gainful employment.  The Board agrees.
 
The Board therefore finds, on a facts found basis, that the Veteran meets the criteria for a total disability rating based on individual unemployability for the entire appeal period.  See 38 C.F.R. § 4.16(a)


ORDER
 
Entitlement to a total disability rating based on individual unemployability is granted subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


